DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In order to ensure clarify of record, the Examiner has identified the various parts of the application that are being considered for purposes of this Office action.  

Specification Record
The 19-page Specification filed on 12/18/2019 is the current Specification of record.

Abstract of Record
The 1-page abstract filed on 12/18/2019 is the current Abstract of record.

Drawings of Record
The Drawings filed on 12/18/2019, containing Figs. 1-7, are the current Drawings of record.

Preliminary Amendment to the Claims
The originally filed claims were filed on 12/18/2019 and contain claims 1-8.  Applicant filed a preliminary amendment to the claims on 3/2/2020 stating that “[a]ll previous claims (1-8) are replaced by the following claims:” and listing a new set of claims, numbered claims 1-4. This practice is non-compliant with Amendment practice rules.1  Notwithstanding, Applicant’s intent is clear in that Applicant would like these newly presented claims to be examined on the merits.  Therefore, in order to promote compact prosecution, the Examiner considers original claims 1-8 as cancelled, and has renumbered the newly presented claims (numbered by Applicant as 1, 2, 3, and 4) as claims 9, 10, 11, 12, respectively, and will examine the claims presuming Claims 10 and 11 depend on claim 9.   Any future amendment to the claims should preserve this same claim numbering.  A claim set is presented below (and also as an appendix to this Office Action) to clarify the Examiner’s renumbering of the claims.  Any future amendment to the claims must be relative to the claim set presented below.  

CLAIMS
1-8.  (Cancelled)
9.   (New)  A system for targeted advertising, comprising: content and advertisements in formats including but not limited to text, image, audio, video, and animation; associating audience demographic and or expected audience demographic information with said content; associating said advertisement with targeted audience demographic information; matching said advertisements to said content based on said demographic targeting of said advertisement and actual or expected demographics of said content audience;  
10.  (New)  Claim 9 further comprising: providing the ability to enable or disable presentation of said advertisement on individual content.  
11. (New)   Claim 9 further comprising: providing the ability to set the bid of said advertisement presented with individual content. 
12.  (New)  A system for content development, comprising: displaying current advertisers requested content targeting, individually and or in aggregate, to inform the development of profitable content.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter.
Claims 9-12 are directed toward a system for targeted advertising comprising “content and advertisement formats,” and steps of “associating audience demographic . . . ,”  “associating said advertisement . . . ,” and “matching said advertisements . . .”  However, while the preamble of the claim recites a system, the claims fail to include any tangible limitations.  Consequently, the claim in its broadest sense is not directed to process, machine, manufacture, or composition of matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 directed toward a system, yet merely recites performing a series of steps.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 USC §112, second paragraphs.  See MPEP 2173.05(p), citing IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005).  It is advised that applicant amend the claims such that it is not ambiguous as to whether infringement would occur when one creates the system or rather, when the user actually uses the apparatus to performed the recited steps.

Claim Objections
Claims 9-12 are objected to because of the following informalities:  Claim 9 should end with a period rather than a semi-colon.  Claims 10-11 depend on claim 9 and acquire this same deficiency.    Appropriate correction is required.
In claim 12, “the development” does not have proper antecedent basis.  In regard to claim drafting, the Examiner notes that in general, the first time a limitation (i.e. an element, component, characteristic, etc.) is introduced in a claim it must be introduced with “a” or “an,” when grammatically appropriate.  Subsequently, references to previously-introduced limitations should be preceded by either “said” or “the”.   Moreover, consistent (i.e., identical) terminology should be used throughout the claims when referring to a given element to ensure that the claims particularly point out and distinctly claim the subject matter, as required under 35 USC § 112.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sweeney (US 2015/0095166 A1).

In regard to claim 9, Sweeney discloses a system for targeted advertising, comprising: 
content and advertisements in formats including but not limited to text, image, audio, video, and animation (see ¶ 0045, disclosing “content in any medium on which ads can be presented”); 
associating audience demographic and or expected audience demographic information with said content (see ¶ 0068, disclosing “publisher dashboard” may be used to define properties (or categories) of the bid that may be defined include geographic targeting, demographic age range, and demographic gender); 
associating said advertisement with targeted audience demographic information (see ¶ 0204 and Fig. 8A-8C, disclosing and illustrating “Advertiser/Agency” creates an advertisement comparing and creates line items including “entering targeting criteria, age range, language, gender, geography . . . .”).
matching said advertisements to said content based on said demographic targeting of said advertisement and actual or expected demographics of said content audience (see ¶ 0143, disclosing “the analyzer . . . to calculate a ‘best fit’ place for an advertiser based on their campaign parameter”; ¶ 0204). 
  
In regard to claim 10, Sweeney further discloses providing the ability to enable or disable presentation of said advertisement on individual content (see ¶ 0112, providing the ability to “accept the initial impression allocation being offered at the publisher’s specifically contracted price”; see ¶ 0183, disclosing invites may be accepted or declined).  

In regard to claim 11, Sweeney further discloses providing the ability to set the bid of said advertisement presented with individual content (see ¶ 0204). 
. 

In regard to claim 12, Sweeney further discloses displaying current advertisers requested content targeting, individually and or in aggregate, to inform the development of profitable content (see ¶ 0150, disclosing “motivat[ing] publishers to create content that is perceived as being more valuable by their target audience”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lim et al., US 2014/0019270 A1 (Economic filtering system for delivery of permission based, targeted, incentivized advertising)
Ramer et al., US 2013/0080447 A1 (System for targeting advertising content to a plurality of mobile communications facilities)
Dittus et al., US 2012/0143713 A1 (Electronic and network-based franking)
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Scott A Zare
11/04/2022



/SCOTT A ZARE/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The numbering of claims is not accordance with 37 CFR 1.126, which requires the original numbering of the claims to be preserved throughout the prosecution. When claims are canceled, the remaining claims must not be renumbered. When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).